United States Court of Appeals
                     For the First Circuit


No. 19-1896

                       JACKELINE BARBOSA,
    individually and on behalf of others similarly situated,

                      Plaintiff, Appellant,

  MARK ANDERSON, individually and on behalf of other similarly
 situated; DOUGLASS BAKER, individually and on behalf of others
                       similarly situated,

                           Plaintiffs,

                               v.

      MIDLAND CREDIT MANAGEMENT, INC; SCHREIBER/COHEN, LLC,

                     Defendants, Appellees,

                 LUSTIG, GLASER & WILSON, P.C.,

                           Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                             Before

                  Thompson, Lipez, and Kayatta,
                         Circuit Judges.


     Charles M. Delbaum, with whom National Consumer Law Center,
Kenneth D. Quat, Quat Law Offices, Alexa Rosenbloom, Nadine Cohen,
Matt Brooks, and Greater Boston Legal Services were on brief, for
appellant.
     Cory W. Eichhorn, with whom Gordon P. Katz, Benjamin M.
McGovern, and Holland & Knight LLP were on brief, for appellee
Midland Credit Management, Inc.
     Marissa I. Delinks, with whom Andrew M. Schneiderman and
Hinshaw   &  Culbertson   LLP   were on  brief,  for  appellee
Schreiber/Cohen, LLC.


                      November 25, 2020
            THOMPSON, Circuit Judge.    This case dips us briefly into

the vast pool of credit card debt collection efforts within the

broader debt collection industry.       Here's how it works.    When a

credit card company gives up on collecting an individual account

in default (leading it to "charge-off" the debt), it bundles lots

of individual accounts together and sells the bundle to a debt

collection entity (otherwise known as the debt buyer).         Peter A.

Holland, The One Hundred Billion Dollar Problem in Small Claims

Court:   Robo-Signing and Lack of Proof in Debt Buyer Cases, 6 J.

Bus. & Tech. L. 259, 264-65 (2011).          Buying such bundles of

individual consumer debt is a massive and lucrative industry; in

2016, the participating corporate entities disclosed revenue of

over $13 billion.     Midland Funding, LLC v. Johnson, 137 S. Ct.
1407, 1416 (2017) (Sotomayor, J., dissenting) (citing Consumer

Financial Protection Bur., Fair Debt Collection Practices Act:

Annual Report 2016, at 8).      Some of this revenue is earned by

winning default judgments in state small claims courts, where

corporate entities who have bought consumer debt often win their

gamble that individual consumers will not appear in court to defend

against a debt collection action to the tune of "billions of

dollars." Id. at 1417 (quoting Holland, supra, at 263).

            The debt buyer in this case, Midland Funding LLC, lost

this gamble with appellant Jackeline Barbosa, who showed up in




                                - 3 -
court to defend against the debt collection action and won, then

chose to go on the offensive in federal court.

                             HOW WE GOT HERE1

               A resident of Massachusetts, Barbosa opened a credit

card account with Barclays Bank Delaware ("Barclays") in April

2011.       The last payment she made on the account was in November

2012.       By June 2013 (the last month for which we have a statement

from this account), Barbosa was carrying an overdue, unpaid balance

of $3,423.24.

               In June 2015, Barclays sold this unpaid balance to

Midland Funding LLC.       To be more precise, Barclays sold Midland

Funding a "series of accounts that originated with" it, à la

bundling practice we referred to above.         Midland Funding is an

empty corporate shell entity (meaning it has no employees) which

buys charged-off consumer debt from other entities.      For example,

when Midland Funding bought Barbosa's account from Barclays, her

account was part of a "pool of charged-off accounts."

               Midland Credit Management, Inc. ("MCM") manages the

accounts purchased by Midland Funding, acting as its servicer and




        1
      Heads up: As this "appeal arises from an order on a motion
to compel arbitration in connection with a motion to dismiss, . . .
we draw the relevant facts from 'the complaint and the parties'
submissions to the district court' on the motion." Biller v. S-H
OpCo Greenwich Bay Manor, LLC, 961 F.3d 502, 505 n.2 (1st Cir.
2020) (quoting Bekele v. Lyft, Inc., 918 F.3d 181, 184 (1st Cir.
2019)).


                                   - 4 -
agent.    The rights to Barbosa's account were assigned to MCM

pursuant to a Servicing Agreement between Midland Funding and MCM.

Schreiber/Cohen LLC is the law firm retained by MCM on behalf of

Midland   Funding   to    assist   in    MCM's   debt   collection    efforts,

including filing lawsuits against credit card debtors.

           In August 2017, Midland Funding, as assignee of Barclays

and represented by Schreiber/Cohen, filed a statement of small

claim against Barbosa in the Boston Municipal Court, seeking to

collect the unpaid credit card account balance plus court costs.

The Municipal Court ultimately issued judgment in Barbosa's favor,

concluding Midland Funding had not proved it owned the subject

debt.

           About    a    year   later,   Barbosa,   along   with     two   other

individuals who similarly experienced the credit card collection

practices of Midland Funding and MCM, sued MCM and Schreiber/Cohen

(as well as one other law firm not involved with Barbosa's account)

in   federal   district     court,   claiming     the   corporate     entities

violated the Fair Debt Collection Practices Act ("FDCPA"), 15

U.S.C. §§ 1692e and 1692f, by attempting to collect the credit

card debt in the Massachusetts state court after the statute of

limitations for the collection action had expired pursuant to




                                     - 5 -
Delaware state law.2   The plaintiffs also claimed the violation of

the FDCPA was a per se violation of Massachusetts General Laws,

chapter 93A, § 2.3,4

          MCM and Schreiber/Cohen each responded to the complaint

with a motion asking the district court to compel arbitration

pursuant to the arbitration election provision in each plaintiff's

credit card agreement, to strike the class action allegations, to

dismiss the complaint for failure to state a claim, and/or to stay

the litigation pursuant to a variety of theories.      MCM primarily

relied on the arbitration provision of the Barclays Cardmember

Agreements.5   While Schreiber/Cohen argued that the complaint was


     2 The Barclays Cardmember Agreement stated that the agreement
and Barbosa's account would be governed by Delaware state law and
applicable federal law.

     3 Section 2 declares "[u]nfair methods of competition and
unfair or deceptive acts or practices in the conduct of any trade
or commerce" to be unlawful. Mass. Gen. Laws ch. 93A, § 2.

     4 The plaintiffs also sought class certification under Fed.
R. Civ. P. 23.     We say little more about this part of the
plaintiffs' claims because the district court struck these claims
and this decision has not been challenged in this appeal.

     5 The first part of the long        arbitration   provision   in
Barbosa's Cardmember Agreement says:

     At the election of either you or us, any claim, dispute
     or controversy ("Claim") by either you or us against the
     other, or against the employees, agents or assigns of
     the other, arising from or relating in any way to this
     Agreement or your Account, or any transaction on your
     Account including (without limitation) Claims based on
     contract, tort (including intentional torts), fraud,
     agency, negligence, statutory or regulatory provisions


                               - 6 -
worthy of dismissal for failure to state a claim on several

grounds,     it   also     argued      the   district   court   should   compel

arbitration.

             After a hearing, a magistrate judge issued a report and

recommendation (an "R&R" to use court lingo) in which she focused

primarily on the arbitration provision in the Barclays Cardmember

Agreement.    The magistrate judge concluded the agreement contained

a valid arbitration provision which MCM and Schreiber/Cohen were

authorized to enforce and recommended the district judge send the

parties off to arbitration. In addition to suggesting the district

judge   grant     the    motion   to    compel   arbitration,   the   R&R   also

suggested the district judge:            (1) strike the class action claim,

and (2) dismiss the amended complaint without prejudice.                    The



     or any other source of law and (except as specifically
     provided in this Agreement) Claims regarding the
     applicability of this arbitration clause or the validity
     of the entire Agreement, shall be resolved exclusively
     and finally by binding arbitration under the rules and
     procedures of the arbitration Administrator selected at
     the time the Claim is filed. The Administrator selection
     process is set forth below.        For purposes of this
     provision, "you" includes any authorized user on the
     Account, and any of your agents, beneficiaries or
     assigns; and "we" or "us" includes our employees,
     parents,   subsidiaries,    affiliates,    beneficiaries,
     agents and assigns, and to the extent included in a
     proceeding in which Barclays is a party, its service
     providers and marketing partners.       Claims made and
     remedies sought as part of a class action, private
     attorney   general   or   other   representative   action
     (hereafter all included in the term "class action") are
     subject to arbitration on an individual basis, on a class
     or representative basis.

                                        - 7 -
plaintiffs filed a timely objection to the R&R but the district

judge ultimately agreed with the magistrate judge, accepting and

adopting her R&R in its entirety using a margin decision and

issuing an order dismissing the plaintiffs' claims.    Barbosa was

the only plaintiff to file a notice of appeal.    Her challenge to

the district court's order focuses exclusively on the district

court's conclusion that MCM and Schreiber/Cohen are authorized to

compel Barbosa to arbitrate her claims against them.6 As we explain

below, the legal principles at play here lead us to affirm.

                        STANDARD OF REVIEW

          "We review a district court's denial of a motion to

compel arbitration de novo."    Nat'l Fed'n of the Blind v. The

Container Store, Inc., 904 F.3d 70, 78 (1st Cir. 2018) (citing

Kristian v. Comcast Corp., 446 F.3d 25, 31 (1st Cir. 2006)).   "In

conducting our inquiry, 'we are not wedded to the lower court's

rationale, but, rather, may affirm its order on any independent

ground made manifest by the record.'" Id. (quoting Campbell v.

Gen. Dynamics Gov't Sys. Corp., 407 F.3d 546, 551 (1st Cir. 2005)).

                             OUR TAKE

          The central issue in this appeal is whether MCM and

Schreiber/Cohen, two parties who were not signatories to Barbosa's

Cardmember Agreement, can force her into arbitration.      Barbosa


     6 As we mentioned before, Barbosa does not appeal from the
part of the order striking the class action claim.


                               - 8 -
would like to us to answer this question with a resounding "no"

and the appellees (of course) want us, like the district court, to

say "yes."

             Before we get into the weeds to resolve this issue, we

begin with a general overview of the Federal Arbitration Act and

how we generally consider arbitration provisions within contracts.

Then we proceed to describe, based on the amended complaint and

the documents filed in this case, the undisputed relationship

statuses between the entities.

             The Federal Arbitration Act, 9 U.S.C. §§ 1-16, has been

in place since 1925, long recognized as Congress's solution to the

courts'   dim     view    of   arbitration,   "replac[ing]   judicial

indisposition to arbitration with a 'national policy favoring [it]

and plac[ing] arbitration agreements on equal footing with all

other contracts.'"       Nat'l Fed'n of the Blind, 904 F.3d at 79

(second and third alterations in original) (quoting Hall St.

Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 581 (2008)).

     As enacted, the FAA promotes a liberal federal policy
     favoring arbitration and guarantees that "[a] written
     provision in . . . a contract evidencing a transaction
     involving   commerce  to   settle   by  arbitration  a
     controversy thereafter arising out of such contract or
     transaction . . . shall be valid, irrevocable, and
     enforceable, save upon such grounds as exist at law or
     in equity for the revocation of any contract."
Id. (quoting 9 U.S.C. § 2).




                                 - 9 -
          "The FAA allows one party to an arbitration agreement to

ask the court to put the litigation on hold and force the other

party to arbitrate the disputes."            Rivera-Colón v. AT&T Mobility

P.R., Inc., 913 F.3d 200, 207 (1st Cir. 2019) (citing 9 U.S.C.

§ 4); see also 9 U.S.C. § 3. Basically, "[t]he Federal Arbitration

Act requires courts to enforce private arbitration agreements."

New Prime Inc. v. Oliveira, 139 S. Ct. 532, 536 (2019).             The FAA

treats these agreements as "contract[s], and courts must enforce

arbitration contracts according to their terms."           Biller, 961 F.3d

at 508 (quoting Henry Schein, Inc. v. Archer & White Sales, Inc.,

139 S. Ct. 524, 529 (2019)).

          "A party seeking to compel arbitration under the FAA

must demonstrate that a valid agreement to arbitrate exists, that

the movant is entitled to invoke the arbitration clause, that the

other party is bound by that clause, and that the claim asserted

comes within the clause's scope." Id. (quoting Dialysis Access

Ctr., LLC v. RMS Lifeline, Inc., 638 F.3d 367, 375 (1st Cir.

2011)).   (As we will get into soon, the only disputed element in

this   case   is   whether    the     moving     parties   (here   MCM   and

Schreiber/Cohen)    were     entitled    to     enforce    the   arbitration

provision in the Cardmember Agreement.)          "If the movant [shows all

four elements], the court has to send the dispute to arbitration

'unless the party resisting arbitration specifically challenges

the enforceability of the arbitration clause itself . . . or claims


                                    - 10 -
that the agreement to arbitrate was never concluded.'" Id.

(quoting Granite Rock Co. v. Int'l Bhd. of Teamsters, 561 U.S.
287, 301 (2010)).   "Those issues, which implicate 'whether or not

a dispute is arbitrable,' are typically for the court to decide."
Id. (quoting Dialysis Access Ctr., LLC, 638 F.3d at 375).

          Barbosa is not challenging either the validity of the

arbitration provision or the formation of the Cardmember Agreement

in which the arbitration provision sits.         Instead, her challenge

is narrowly focused on whether MCM and Schreiber/Cohen have the

contractual   authority   to   enforce    the   Agreement's   arbitration

provision by virtue of their status as non-signatories to the

agreement and agents of Midland Funding, to whom Barclays assigned

its contractual rights to Barbosa's credit card account.7




     7A quick aside about governing law: Barbosa alleged in her
complaint that Delaware law governs the Cardmember Agreement and
she has argued in all of her papers that Delaware law governs.
The appellees do not dispute this principle and, while the
Cardmember Agreement expressly states it is governed by Delaware
law, the district court applied both Delaware and Massachusetts
state law, finding no significant differences between the two
states for the issues at hand. Indeed, "[b]ecause arbitration is
a creature of contract, 'principles of state contract law control
the determination of whether a valid agreement to arbitrate
exists'" as well as other principles of contract interpretation.
Rivera-Colón, 913 F.3d at 207 (quoting Soto-Fonalledas v. Ritz-
Carlton San Juan Hotel Spa & Casino, 640 F.3d 471, 475 (1st Cir.
2011)). While Barbosa has not challenged the validity of either
the Cardmember Agreement or the arbitration provision within it,
we will look to Delaware state law when we dig into some of the
contract law principles at play in this case.


                                 - 11 -
            There is no doubt that MCM and Schreiber/Cohen's non-

signatory status to the Cardmember Agreement is not in and of

itself dispositive for this issue.              While in general a "contract

cannot bind a non-party[,] . . . 'there are exceptions allowing

non-signatories to compel arbitration' and . . . 'a non-signatory

may be bound by or acquire rights under an arbitration agreement

under ordinary state-law principles of agency or contract.'" Grand

Wireless, Inc. v. Verizon Wireless, Inc., 748 F.3d 1, 9-10 (1st

Cir.     2014)   (alteration      omitted)      (quoting        Restoration    Pres.

Masonry, Inc. v. Grove Eur. Ltd., 325 F.3d 54, 62 n.2 (1st Cir.

2003)); see also id. at 10 n.22 (citing with approval several cases

from other circuits "acknowledging that non-signatories may have

rights      under     an    arbitration          contract         under       certain

circumstances.").

            Before   turning      to   our   analysis      of    whether   MCM    and

Schreiber/Cohen      have   the    requisite     authority        to   enforce   the

arbitration provision in the Cardmember Agreement, it will be

helpful to lay out the undisputed relationships between the various

parties as presented in Barbosa's complaint and in the documents

the appellees submitted in support of their motions to compel

arbitration, as well as what the various relevant contractual

provisions in these supporting documents say.               None of the parties

are disputing the following:




                                       - 12 -
         The validity of the Cardmember Agreement as a valid
          contract between Barbosa, Barclays, and Barclays' assigns
          or that this contract includes both valid assignment and
          arbitration provisions.8

         Midland Funding is an assignee of Barclays; the express
          assignment is in the "Bill of Sale" submitted with MCM's
          motion to compel arbitration as well as reflected in the
          "Portfolio Level Affidavit of Sale," also submitted in
          support of the motion.9

         MCM is the servicer and agent of Midland Funding; Barbosa
          admits as much in her complaint ("MCM has been Midland

     8   The assignment provision within the Cardmember Agreement
reads:

     We may at any time assign or sell your Account, any sums
     due on your Account, this Agreement or our rights or
     obligations under this Agreement. The person(s) to whom
     we make any such assignment or sale shall be entitled to
     all of our rights under this Agreement, to the extent
     assigned.

The arbitration provision is long, but the first           sentence
establishes the general authority to elect arbitration:

     At the election of either you or us, any claim, dispute
     or controversy ("Claim") by either you or us against the
     other, or against the employees, agents or assigns of
     the other, arising from or relating in any way to this
     Agreement or your Account . . . shall be resolved
     exclusively and finally by binding arbitration under the
     rules and procedures of the arbitration Administrator
     selected at the time the Claim is filed.

     9 The Bill of Sale between Barclays and Midland Funding
regarding the Bulk Debt Sale Agreement "assign[ed], convey[ed],
grant[ed] and deliver[ed] [to Midland Funding] . . . all
[Barclays'] rights title and interest . . . in and to those certain
evidences of debt," including Barbosa's credit card debt.
     The Portfolio Level Affidavit of Sale stated that Barclays
"sold, transferred, assigned, conveyed, granted, bargained, set
over and delivered" to Midland Funding "and its successors and
assigns, good and marketable title to the [pool of charged-off
accounts] and any unpaid balance free and clear of any encumbrance
. . . ."


                               - 13 -
          Funding's servicer and agent with respect to collecting
          charged-off consumer debts acquired by Midland Funding")
          and MCM submitted a declaration in support of its motion
          stating:

             MCM is the servicer and authorized agent for
             Midland Funding and manages the accounts that
             Midland Funding purchases. Midland Funding is an
             indirect subsidiary of MCM. Midland Funding has no
             employees and is a completely passive entity. To
             that end, MCM fully services accounts owned by
             Midland Funding and takes any and all actions on
             those accounts on behalf of Midland Funding.

         Schreiber/Cohen is Midland Funding's agent. In Barbosa's
          complaint, she alleges Schreiber/Cohen engaged in its debt
          collection activities "on behalf of Midland Funding and
          MCM" and, in her briefing, she refers to the law firm as
          Midland Funding's agent.

So that's what everyone agrees on.        The disagreement lies in

whether      the   arbitration   provision   authorizes   MCM     and

Schreiber/Cohen to elect arbitration and enforce this provision.

To that end, the crux of the parties' dispute centers on the

following language in the first paragraph of the arbitration

provision:

     For purposes of this provision, "you" includes any
     authorized user on the Account, and any of your agents,
     beneficiaries or assigns; and "we" or "us" includes our
     employees,    parents,     subsidiaries,    affiliates,
     beneficiaries, agents and assigns, and to the extent
     included in a proceeding in which Barclays is a party,
     its service providers and marketing partners.

The district court considered and relied on this language, the

assignment provision in the Cardmember Agreement, and the actual




                                 - 14 -
assignment of rights to Barbosa's account to Midland Funding

memorialized in the "Bill of Sale" when it concluded the following:

     (1) Midland Funding now stands in the shoes of Barclays so
     Midland Funding's affiliates, agents, and assigns, etc. are
     entitled to invoke the arbitration provision just as
     Barclays' affiliates, agents, and assigns, etc. could have
     invoked the provision.

     (2) MCM and Schreiber/Cohen fall within the definition of
     "us" in the language quoted above because both are agents of
     Midland Funding and, therefore, each has the authority to
     invoke the arbitration provision.

Barbosa disagrees with both conclusions for reasons which we

discuss in turn.10

                     Standing in Barclays' Shoes

          Before we can dive into who has the authority to enforce

the arbitration provision, we examine the implications of Midland

Funding as Barclays' assignee.   Barbosa argues the district court

got it wrong when it concluded Midland Funding stands in Barclays'

shoes such that Midland Funding has all the same rights as Barclays




     10 We take a brief moment to note that all three parties to
this appeal rely heavily on decisions from district courts around
the country addressing factual scenarios in similar procedural
postures. The parties spill quite a bit of ink arguing why these
cases are either analogous to -- or distinguishable from -- the
facts at hand here. None of these decisions carry the day because
they are, at best, persuasive. See Camreta v. Greene, 563 U.S.
692, 709 n.7 (2011) (stating that "[a] decision of a federal
district court judge is not binding precedent in either a different
judicial district, the same judicial district, or even upon the
same judge in a different case." (quoting 18 J. Moore et al.,
Moore's Federal Practice § 134.02[1][d], p. 134–26 (3d ed.
2011))). We are guided instead by the language of the contracts
at play here and the applicable general contract principles.


                               - 15 -
under the Cardmember Agreement.                   According to Barbosa, to so

conclude creates contract provision surplusage, which is against

basic   principles   of    contract         interpretation,       because     Midland

Funding can't be both Barclays' assignee and standing in for

Barclays itself.

             MCM says no way -- the principle that an assignee stands

in the shoes of an assignor's contractual rights is well-settled

and this principle does not result in the definition of "us" being

superfluous.     Schreiber/Cohen,           for    its    part,    read     Barbosa's

argument slightly differently, pointing out that the district

court's consideration of both the assignment provision and the

arbitration provision does not result in impermissible surplusage,

but instead demonstrates the proper application of the contract

interpretation principle of reading the contract as a whole and

giving effect to each provision.                  In her reply brief, Barbosa

shifts her argument a little by asserting that, if Midland Funding

is considered to stand in for every mention of Barclays within the

Cardmember    Agreement,       then   the    list    of   relationships       in   the

arbitration provision's definition of "us" (i.e., "employees,

parents,    subsidiaries,       affiliates,         beneficiaries,        agents   and

assigns . . . ") is superfluous.             We agree with the appellees.

             As we stated above, there is no dispute the Cardmember

Agreement     included    an     assignment        provision      giving     Barclays

permission to "at any time assign or sell your Account" and


                                      - 16 -
providing that "the person(s) to whom we make any such assignment

or   sale   shall   be   entitled   to   all   of   our   rights   under   this

Agreement, to the extent assigned."             There is also no dispute

Barclays assigned its full contractual rights to Barbosa's credit

card account to Midland Funding. A long-standing given in contract

law is indeed that an "assignee stands in the shoes of the

assignor."     MacKenzie v. Flagstar Bank, FSB, 738 F.3d 486, 494

(1st Cir. 2013) (quoting R.I. Hosp. Trust Nat'l Bank v. Ohio Cas.

Ins. Co., 789 F.2d 74, 81 (1st Cir. 1986)).           In her brief, Barbosa

does not provide any support, beyond her blanket assertion, that

this   conclusion    is    in   conflict     with   binding   contract     law.

Therefore, contrary to what she asserts, pursuant to the assignment

provision and the express assignment of "all" rights to Barbosa's

account in the "Bill of Sale," Midland Funding does in fact stand

in Barclays' shoes as its assignee and now has all the same rights

regarding Barbosa's account as Barclays had when the Cardmember

Agreement was formed.        And because of that, in the wake of the

assignment, Midland Funding becomes, as Barclays once was, the

"other" referred to in the arbitration provision, and MCM and

Schreiber/Cohen become "agents . . . of the other" (recall the

arbitration provision kicks off with "[a]t the election of either

you or us, any claim, dispute or controversy ("Claim") by either

you or us against the other, or against the employees, agents or




                                    - 17 -
assigns of the other . . .").            So Barbosa's claims against both

appellees are within the arbitration clause's sweep.

             To so conclude does not, as Barbosa asserts, render any

other part of the Cardmember Agreement surplusage.                Another well-

settled principle of contract law (using the Delaware Supreme

Court's words) tells us to "read a contract as a whole and . . .

give each provision and term effect, so as not to render any part

of   the   contract    mere    surplusage."     Bank    of    N.Y.   Mellon   v.

Commerzbank Capital Funding Tr. II, 65 A.3d 539, 549 n.30 (Del.

2013) (quoting Kuhn Constr., Inc. v. Diamond State Port Corp., 990
A.2d 393, 396–97 (Del. 2010)). Barbosa does not provide a detailed

argument     about    how   this   conclusion   results      in   impermissible

surplusage. She does express her view that "[a] general assignment

of account rights does not override explicit contract language

restricting the parties who may enforce an agreement to arbitrate."

Barbosa is not wrong on this point but, in our view, the assignment

and arbitration provisions within the Cardmember Agreement are not

in conflict, they co-exist:           The assignment provision articulates

Barclays' authority to assign all its rights to Barbosa's account

to another entity, whereas the arbitration provision specifically

sets out what kinds of relationships with the account owner are

required before an entity related to the account owner can elect

arbitration.     The bottom line is there is no surplusage resulting

from   the    district      court's    interpretation   of    the    Cardmember


                                      - 18 -
Agreement.       As a result of the assignment from Barclays to Midland

Funding, the latter is authorized to enforce the contractual rights

created     by       the   Cardmember     Agreement,         including    delegating

enforcement of the contractual provisions to one or two of its

agents to act on its behalf, as we examine next.

                            Who Can Elect Arbitration

             According to Barbosa, MCM and Schreiber/Cohen lack the

authority       to    elect     arbitration      and    enforce     the   Cardmember

Agreement's arbitration provision because these entities do not

have a direct relationship with Barclays and do not otherwise fall

within    any    part      of   the   definition       of   "us"   provided   in   the

provision.       The relevant part of the arbitration provision states:

     At the election of either you or us, any claim, dispute
     or controversy ("Claim") by either you or us against the
     other, or against the employees, agents or assigns of
     the other, arising from or relating in any way to this
     Agreement or your Account . . . shall be resolved
     exclusively and finally by binding arbitration . . . .
     For purposes of this provision, "you" includes any
     authorized user on the Account, and any of your agents,
     beneficiaries or assigns; and "we" or "us" includes our
     employees,     parents,    subsidiaries,     affiliates,
     beneficiaries, agents and assigns, and to the extent
     included in a proceeding in which Barclays is a party,
     its service providers and marketing partners.

The way Barbosa reads the first part of the definition ("our

employees,       parents,       subsidiaries,      affiliates,       beneficiaries,

agents and assigns"), the arbitration provision does not authorize

the agents and affiliates of a Barclays' assignee (e.g., Midland

Funding) to enforce this provision, so the only entities with the


                                        - 19 -
authority to elect arbitration are -- literally -- Barclays and

Barclays'       "employees,     parents,          subsidiaries,       affiliates,

beneficiaries, agents and assigns."               So, in Barbosa's thinking,

Midland Funding could elect arbitration but Midland Funding's

agents and assigns, etc. cannot.         MCM and Schreiber/Cohen disagree

and assert that, because Midland Funding has the same contractual

rights as Barclays, Midland Funding's agents have the authority to

enforce the arbitration provision.

             The arbitration provision clearly allows the account

owner and the account owner's "employees, . . . agents and assigns"

to elect arbitration and enforce this provision.                 Because Midland

Funding   has    the   same   rights    as   Barclays    had     to   enforce   the

Cardmember      Agreement,    Midland   Funding's       agents    fall   squarely

within the arbitration provision's definition of "us" and may

therefore elect arbitration on Midland Funding's behalf.                    As we

stated previously, the record shows MCM acted as an agent of

Midland Funding.       Barbosa admitted as much in the allegations of

her complaint, and MCM provided evidence to this effect in a

declaration MCM submitted in support of its motion to compel

arbitration.

             Turning    our   attention      to     Schreiber/Cohen,      Barbosa

identified this law firm in her complaint as engaging in debt

collection activities "on behalf of Midland Funding" and, in her

reply brief, referred to this law firm as Midland Funding's agent.


                                   - 20 -
As Schreiber/Cohen argues, they are Midland Funding's agent as a

matter of law.         See Comm'r v. Banks, 543 U.S. 426, 436 (2005)

(recognizing        "[t]he relationship between client and attorney,

regardless of the variations in particular compensation agreements

or the amount of skill and effort the attorney contributes, [a]s

a    quintessential        principal-agent          relationship")     (citing

Restatement (Second) of Agency § 1, Comment e (1958) (stating an

attorney is an agent under basic principles of agency)).                    As

Midland Funding's legal counsel, Schreiber/Cohen was authorized to

act on its behalf and under its direction, including writing and

filing motions to enforce the provisions of the contract to which

Midland Funding had the proper authority to enforce.

              Not so fast, says Barbosa.       She places much emphasis on

the second clause in the definition at issue -- "'we' or 'us'

includes      our    employees,    parents,    subsidiaries,     affiliates,

beneficiaries, agents and assigns, and to the extent included in

a proceeding in which Barclays is a party, its service providers

and marketing partners" (emphasis added) -- arguing this clause

also does not bring either MCM or Schreiber/Cohen within the

definition of "us."       Barbosa argues this part of the definition is

a more specific articulation of to whom the definition applies and

so   should    control    the   first   part   of   the   sentence's   general

definition.      As Barbosa sees it, even if MCM and Schreiber/Cohen

are service providers, Midland Funding (if considered to now be in


                                    - 21 -
Barclays' position) is not a party to this litigation because it

is not a named defendant.       As a result, she says, neither entity

is authorized to enforce the arbitration provision based on this

clause.      MCM   and   Schreiber/Cohen    respond   that    this   "service

provider" clause does not need to come into play at all because

the first part of the definition ("'we' or 'us' includes our

employees,     parents,     subsidiaries,   affiliates,      beneficiaries,

agents and assigns . . ." (emphasis added)) expressly gives them

authority     as    Midland    Funding's    agents.          Schreiber/Cohen

specifically argues this "service provider" clause is not a more

specific part of the definition limiting the first part and doesn't

preclude it from enforcing the arbitration provision as Midland

Funding's agent.         Once again, we think the appellees have the

better understanding.

             Based on our interpretation of the first part of this

definition, this second clause is not applicable to the situation

at hand because, as appellees argue, it does not come into play.

Even if Midland Funding was a named defendant, the plain language

indicates this clause is simply extending the list of entities

that may be authorized to elect arbitration and is not intended to




                                   - 22 -
limit the first part of the definition listing the entities with

this authority.11,12

           Finally, we quickly touch on an alternative ground with

respect   to   MCM's   status   vis-à-vis   Midland   Funding   which   MCM

suggests we consider. According to a declaration from MCM, Midland

Funding and MCM entered into a Servicing Agreement in which, "to

the extent required and/or permitted by applicable law, [MCM] was


     11For the first time before us, Barbosa argues another reason
MCM and Schreiber/Cohen do not have the authority to enforce the
arbitration provision: In the absence of a direct relationship
with Barclays, Barclays did not indicate in the Cardmember
Agreement    that    it   intended    non-signatory,    third-party
beneficiaries to be able to invoke the mandatory arbitration
clause. As Barbosa herself concedes, however, the authority of a
non-signatory to enforce a contractual provision can be based on
different grounds such as agency or third-party beneficiary
principles.    Because we hold MCM and Schreiber/Cohen had the
authority to enforce the arbitration provision as agents of Midland
Funding and Barbosa is making this third-party-beneficiary
argument for the first time before us, we need not reach her
arguments on this point.

     12 Barbosa also makes a preemptive argument that the doctrine
of equitable estoppel does not prevent her from denying the
appellees' right to invoke the arbitration provision. Because the
appellees argued this point to the district court, Barbosa was
apparently anticipating they would make a similar contention
before us in case we disagreed with the district court's conclusion
that MCM and Schreiber/Cohen have the authority to enforce the
arbitration provision.    She was right, they did.     The district
court dodged the equitable estoppel issue, concluding in a footnote
that, because it concluded "MCM ha[d] the right to invoke the
arbitration provision, it need not address MCM's argument that the
plaintiffs    should   be   equitably    estopped   from   avoiding
arbitration."    Our response to Barbosa's preemptive argument is
the same as the district court's:     We need not address whether
Barbosa should be equitably estopped from fighting the appellees'
election to arbitrate because we resolved the primary issue in
favor of the appellees.

                                  - 23 -
assigned the rights in and to certain accounts, including the

Barbosa Account."      Additionally, according to the "Portfolio Level

Affidavit    of     Sale,"   Barclays        "sold,     transferred,    assigned,

conveyed, granted, bargained, set over and delivered" to Midland

Funding "and its successors and assigns, good and marketable title

to the [pool of charged-off accounts] and any unpaid balance free

and clear of any encumbrance . . . ." (Emphasis added.)                           The

district court did not expressly take these documents into account

but MCM urges us to consider its status as an assignee of Midland

Funding as well as of Barclays itself as alternative grounds to

affirm the district court's conclusion that MCM has the requisite

authority to enforce the arbitration provision.                  Remember, in our

de novo review of this issue, "we are not wedded to the lower

court's   rationale,     but   .   .    .    may   affirm   its    order    on    any

independent ground made manifest by the record.'"                 Nat'l Fed'n of

the Blind, 904 F.3d at 78 (alteration omitted) (quoting Campbell,
407 F.3d at 551).

            MCM's     declaration           indicates     that     an      official

assignor/assignee relationship exists between Midland Funding and

MCM.   Moreover, pursuant to the language in the "Portfolio Level

Affidavit of Sale," Barclays apparently specifically contemplated

that Midland Funding may engage its own assignees when it exercises

its rights with respect to Barbosa's account and assigned the

rights to Midland Funding and Midland Funding's assigns.                         MCM,


                                       - 24 -
therefore, acted not only as Midland Funding's agent but also as

Midland Funding's assignee, and was authorized on both levels to

enforce the arbitration provision.13


     13One final issue bears mentioning because the parties have
addressed it in their briefs and it was the subject of some
interest during oral argument.      MCM attempted to convince the
district court that Barbosa's arguments against compelling
arbitration of her claims are actually questions of arbitrability
that fall under the arbitration provision's delegation clause.
Among many details, the arbitration provision also states
"[c]laims regarding the applicability of this arbitration clause
or the validity of the entire Agreement, shall be resolved
exclusively and finally by binding arbitration under the rules and
procedures of the arbitration Administrator selected at the time
the Claim is filed."     MCM says this delegation clause clearly
handed the decision of whether MCM had the authority to invoke the
arbitration provision to an arbitrator.        The district court
disagreed and reminded MCM that, according to this Court,
"questions about whether an arbitration provision binds a party
that did not sign the agreement are presumptively for the court to
decide." (Citing Kristian v. Comcast Corp., 446 F.3d 25, 39 (1st
Cir. 2006)).
     Before us, MCM argues that the district court got it wrong on
this point because the Cardmember Agreement required the
arbitrator, not the court, to decide whether MCM could compel
arbitration, and the district court can't ignore that language
within the arbitration provision. MCM urges us to consider sending
the entire question of whether it has the authority to invoke the
arbitration provision to an arbitrator. In her reply, Barbosa of
course disagrees and argues the district court got it right.
     We have previously acknowledged that "parties may agree to
have an arbitrator decide not only the merits of a particular
dispute but also gateway questions of arbitrability, such as
whether the parties have agreed to arbitrate or whether their
agreement covers a particular controversy [but they] must do so
. . . by 'clear and unmistakable' evidence." Biller, 961 F.3d at
509 (quoting Henry Schein, Inc., 139 S. Ct. at 529, 530).       We
employ   a   presumption,   however,   that  courts  (instead   of
arbitrators) resolve gateway disputes about whether a particular
arbitration clause binds parties in a particular case, especially
when the dispute centers on whether "an arbitration contract binds
parties that did not sign the agreement." Kristian, 446 F.3d at
39 (citing First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938


                              - 25 -
                               WRAPPING UP

            Because we conclude MCM and Schreiber/Cohen have the

authority to enforce the arbitration provision, we must "send the

parties off to arbitrate" Barbosa's claims.             Rivera-Colón, 913
F.3d   at   208.    The   district   court's    order   granting    MCM   and

Schreiber/Cohen's    motions   to    compel    Barbosa's   claims   to    the

arbitration process is affirmed. Each party to bear its own costs.




(1985)). In our view, the language in the arbitration provision
stating that "the applicability of this arbitration clause . . .
shall be resolved . . . by binding arbitration," does not provide
the "clear and unmistakable evidence" that the parties intended an
arbitrator to determine whether the parties attempting to enforce
the arbitration provision had the requisite authority to do so.
Biller, 961 F.3d at 509. The district court properly decided this
issue.


                                 - 26 -